     Case 2:18-cv-00299-KJM-JDP Document 22 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ALEXANDER WOLPERT,                         No. 2:18-cv-299-KJM-EFB PS
12                      Plaintiff,
13           v.                                        ORDER
14    DISNEY ABC BROADCASTING
      CORPORATION, NBC CORPORATION,
15
                        Defendants.
16

17

18          On August 6, 2020, the magistrate judge filed findings and recommendations, which were

19   served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. Plaintiff filed objections on August 20,

21   2020, and they were considered by the undersigned.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

23   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

24   findings and recommendations to be supported by the record and by the proper analysis.

25          This court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981). As to any portion of the proposed

28   findings of fact to which no objection has been made, the court assumes its correctness and
                                                      1
     Case 2:18-cv-00299-KJM-JDP Document 22 Filed 10/05/20 Page 2 of 2

 1   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th
 2   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi
 3   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
 4          The court has reviewed the applicable legal standards and, good cause appearing,
 5   concludes that it is appropriate to adopt the Findings and Recommendations in full.
 6          Accordingly, IT IS ORDERED that:
 7          1. The Findings and Recommendations filed August 6, 2020, are adopted; and
 8          2. Plaintiff’s second amended complaint (ECF No. 18) is dismissed without leave to
 9   amend, and the Clerk is directed to close the case.
10   DATED: October 2, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
